NU SKIN ENTERPRISES, INC.


SERIES F SENIOR NOTE

No. F-1
CURRENCY AND ORIGINAL PRINCIPAL AMOUNT: 1,300,698,000 Japanese Yen
ORIGINAL ISSUE DATE: September 28, 2007
INTEREST RATE: 2.59%
INTEREST PAYMENT DATES: March 28 and September 28
FINAL MATURITY DATE: September 28, 2017
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: 185,814,000 Japanese Yen on September 28
of 2011, 2012, 2013, 2014, 2015 and 2016

        FOR VALUE RECEIVED, the undersigned, NU SKIN ENTERPRISES, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
Delaware, hereby promises to pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
or registered assigns, the principal sum of ONE BILLION THREE HUNDRED MILLION
SIX HUNDRED NINETY-EIGHT THOUSAND JAPANESE YEN, payable on the Principal
Prepayment Dates and in the amounts specified above, and on the Final Maturity
Date as specified above in an amount equal to the unpaid balance of the
principal hereof, with interest (computed on the basis of a 365-day year and
actual days elapsed) (a) on the unpaid balance thereof at the Interest Rate per
annum specified above, payable on each Interest Payment Date specified above and
on the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of any Make-Whole Amount and any
overdue payment of interest, payable on each Interest Payment Date as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the Default Rate.

        Payments of principal, Make-Whole Amount, if any, and interest are to be
made at JPMorgan Chase Bank in Tokyo, Japan or at such other place as the holder
hereof shall designate to the Company in writing, in lawful money of Japan.

        This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to a Private Shelf Agreement, dated as of August 26, 2003 (as
from time to time amended, herein called the “Agreement”), between Nu Skin
Enterprises, Inc. (the “Company”) and each Issuer Subsidiary which becomes party
thereto, on the one hand, and Prudential Investment Management, Inc. and each
Prudential Affiliate which becomes party thereto, on the other hand, and is
entitled to the benefits thereof. Capitalized terms used and not otherwise
defined herein shall have the meanings provided in the Agreement. Each holder of
this Note will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Agreement, and (ii) to
have made the representations set forth in Section 6 of the Agreement. This Note
is secured by the Collateral Documents and is guaranteed by the Subsidiary
Guarantors pursuant to the Subsidiary Guaranty.

        This Note is subject to optional prepayment, in whole or from time to
time in part, on the terms specified in the Agreement.

        This Note is a registered Note and, as provided in the Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for the then outstanding principal amount will be issued to, and registered in
the name of, the transferee. Prior to due presentment for registration of
transfer, the Company may treat the person in whose name this Note is registered
as the owner hereof for the purpose of receiving payment and for all other
purposes, and the Company shall not be affected by any notice to the contrary.

        In case an Event of Default shall occur and be continuing, the principal
of this Note may be declared or otherwise become due and payable in the manner,
at the price (including any applicable Make-Whole Amount), and with the effect
provided in the Agreement.

        This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state (other than Section
5-1401 of the New York General Obligations Law) that would require the
application of the laws of a jurisdiction other than such state.

NU SKIN ENTERPRISES, INC.

By:    /s/ Ritch N. Wood
Name:    Ritch N. Wood
Title: Chief Financial Officer


NU SKIN ENTERPRISES, INC.


SERIES F SENIOR NOTE

No. F-2
CURRENCY AND ORIGINAL PRINCIPAL AMOUNT: 967,302,000 Japanese Yen
ORIGINAL ISSUE DATE: September 28, 2007
INTEREST RATE: 2.59%
INTEREST PAYMENT DATES: March 28 and September 28
FINAL MATURITY DATE: September 28, 2017
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: 138,186,000 Japanese Yen on September 28
of 2011, 2012, 2013, 2014, 2015 and 2016

        FOR VALUE RECEIVED, the undersigned, NU SKIN ENTERPRISES, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
Delaware, hereby promises to pay to PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY
COMPANY, or registered assigns, the principal sum of NINE HUNDRED SIXTY-SEVEN
MILLION THREE HUNDRED TWO THOUSAND JAPANESE YEN, payable on the Principal
Prepayment Dates and in the amounts specified above, and on the Final Maturity
Date as specified above in an amount equal to the unpaid balance of the
principal hereof, with interest (computed on the basis of a 365-day year and
actual days elapsed) (a) on the unpaid balance thereof at the Interest Rate per
annum specified above, payable on each Interest Payment Date specified above and
on the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of any Make-Whole Amount and any
overdue payment of interest, payable on each Interest Payment Date as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the Default Rate.

        Payments of principal, Make-Whole Amount, if any, and interest are to be
made at JPMorgan Chase Bank in Tokyo, Japan or at such other place as the holder
hereof shall designate to the Company in writing, in lawful money of Japan.

        This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to a Private Shelf Agreement, dated as of August 26, 2003 (as
from time to time amended, herein called the “Agreement”), between Nu Skin
Enterprises, Inc. (the “Company”) and each Issuer Subsidiary which becomes party
thereto, on the one hand, and Prudential Investment Management, Inc. and each
Prudential Affiliate which becomes party thereto, on the other hand, and is
entitled to the benefits thereof. Capitalized terms used and not otherwise
defined herein shall have the meanings provided in the Agreement. Each holder of
this Note will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Agreement, and (ii) to
have made the representations set forth in Section 6 of the Agreement. This Note
is secured by the Collateral Documents and is guaranteed by the Subsidiary
Guarantors pursuant to the Subsidiary Guaranty.

        This Note is subject to optional prepayment, in whole or from time to
time in part, on the terms specified in the Agreement.

        This Note is a registered Note and, as provided in the Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for the then outstanding principal amount will be issued to, and registered in
the name of, the transferee. Prior to due presentment for registration of
transfer, the Company may treat the person in whose name this Note is registered
as the owner hereof for the purpose of receiving payment and for all other
purposes, and the Company shall not be affected by any notice to the contrary.

        In case an Event of Default shall occur and be continuing, the principal
of this Note may be declared or otherwise become due and payable in the manner,
at the price (including any applicable Make-Whole Amount), and with the effect
provided in the Agreement.

        This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state (other than Section
5-1401 of the New York General Obligations Law) that would require the
application of the laws of a jurisdiction other than such state.

NU SKIN ENTERPRISES, INC.

By:    /s/ Ritch N. Wood
Name:    Ritch N. Wood
Title: Chief Financial Officer